NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Regarding claims 1-10 – that the nut wrench has: “…a body having first and second sections rotatably coupled to each other, the body including: a first portion having a plurality of castellations, wherein a plurality of radial slots are formed between lateral surfaces of adjacent castellations, wherein each radial slot is engageable to a wing of a retaining nut, and wherein the first portion includes a plurality of first inner surfaces engageable to a first pipe fitting in the closed position; a second portion spaced away from the first portion, wherein the second portion includes a hinge for rotating the first and second sections relative to each other; and a third portion located between the first and second portions, wherein the third portion includes a plurality of second inner surfaces engageable to a second pipe fitting in the closed position;…”
Regarding claims 11-16 – the method steps of:  “…providing a wrench having a first portion and a second portion, wherein the first portion includes a plurality of castellations, wherein a plurality of radial slots are formed between lateral surfaces of adjacent castellations, wherein each castellation includes a first inner surface engageable to a first pipe fitting in the closed position, and wherein the second portion includes a hinge for rotating first and second sections of the wrench relative to each other;…”
Regarding claims 17-20 – that the nut wrench has:  “…a body having first and second sections rotatably coupled to each other, the body including: a first portion having a plurality of castellations, wherein a plurality of radial slots are formed between lateral surfaces of adjacent castellations,…”
It is the examiner's opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor renders obvious the limitations emphasized above  together in combination with the rest of the limitations in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Thomas whose telephone number is (571) 272-4497.  The examiner’s e-mail address is: dave.thomas@uspto.gov. The examiner can normally be reached on Mon-Fri 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on (571) 270-.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/David B. Thomas/
Primary Examiner, Art Unit 3723
								

/DBT/